DETAILED ACTION
Claims 1-2, 8-9, and 16 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the following papers:
Claims, IDS, and remarks filed on 3/5/2021.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mylius et al. (U.S. 2014/0089638), in view of Lai et al. (U.S. 2017/0177343), in view of Comparan et al. (U.S. 2014/0281402).
As per claim 1:
Mylius and Lai disclosed a computer-implemented method comprising: 
receiving, by a processor, a plurality of instructions at an instruction pipeline 
performing, by the processor, a register rename within the instruction pipeline in response to the received plurality of instructions (Mylius: Figures 1b and 2 element 120, paragraph 31 and 47-50)(The map unit performs register renaming in the pipeline for received instructions.), wherein the register rename includes:
mapping logical register names provided by a compiler into physical register names that are stored in physical register file (Lai: Figure 1 elements 102-104, paragraph 37)(Mylius: Figures 1b and 2 elements 120, 170, and 180, paragraph 19, 31, 35, 47-50, and 73)(Lai disclosed that the processor receives compiled code. The combination results in the instruction cache of Mylius receiving compiled code. The map unit performs register renaming by maintaining a mapping table between an architectural register (i.e. logical register name) and the physical register it is mapped to. The mapped physical registers are stored in the working register file. Instructions are received and decoded with architectural register values.);
determining, by the processor, that two of the plurality of instructions, comprising a first instruction and a second instruction, can be fused after the register rename when the two of the plurality of instructions have the same target register and no intermediate instruction exists that uses the target register (Lai: Figure 6 element 601, paragraph 45)(Mylius: Figures 1b, 3a, and 4 elements 115, 125, 135, 140, 320-330, and 402-408, paragraphs 30-33, 41, 43-44, 53, 57-58, and 66)(Lai disclosed the fusion of two instructions targeting the same target register with no intermediate reads. The 
fusing, by the processor, the two instructions that can be fused based on the determination to alter the second instruction into a fused instruction by combining the first instruction with the second instruction (Lai: Figure 6 element 601, paragraph 45)(Mylius: Figures 1b, 3a, and 4 elements 115, 125, 330, and 404-408, paragraphs 30, 33, 44, 58, and 66)(The combination allows for decoding a single multi-destination operation that writes to the same target register. Mylius disclosed that the dispatch unit detects instructions that can be fused together. The detected instructions are fused together as a multiple-destination operation. The Op1 instruction (i.e. second instruction) is modified and fused with the Op2 instruction (i.e. first instruction).); 
eliminating, by the processor, the first instruction (Mylius: Figures 1b, 3a, and 4 elements 125, 330, and 408, paragraphs 33, 44, 58, and 66)(Mylius disclosed that the dispatch unit detects instructions that can be fused together. The detected instructions are fused together as a multiple-destination operation. The Op1 instruction (i.e. second instruction) is modified and fused with the Op2 instruction (i.e. first instruction). As part of the fusion, the original Op1 and Op2 instructions are removed from dispatching.); and 
performing, by the processor, an execution stage within the instruction pipeline to execute the plurality of instructions, including the fused instruction (Mylius: Figures 1b and 3a elements 150-160 and 330, paragraphs 36-40 and 58).

Mylius and Lai failed to teach wherein the register rename includes: performing a dependence cross-check of each instruction to determine whether a younger instruction depends on an older instruction.
However, Comparan combined with Mylius and Lai disclosed wherein the register rename includes: performing a dependence cross-check of each instruction to determine whether a younger instruction depends on an older instruction (Comparan: Figure 5 element 506, paragraph 69)(Mylius: Figures 1b and 2 element 120, paragraph 31 and 47-50)(Comparan disclosed a register renaming stage that includes both register renaming and dependency cross-checking capabilities. The combination implements the dependency checking capabilities of Comparan into the processor of Mylius.).
The advantage of performing dependency checking is that younger instructions that depend upon older instructions can be properly executed in an out-of-order processor. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the dependency checking of Comparan within the register renaming logic of Mylius for the advantage of ensuring proper and correct instruction execution.
As per claim 2:

As per claim 8:
Claim 8 essentially recites the same limitations of claim 1. Claim 8 additionally recites the following limitations:
a memory having computer readable instructions (Mylius: Figure 1b element 180); and
one or more processors for executing the computer readable instructions (Mylius: Figure 1b element 100).
As per claim 9:
The additional limitation(s) of claim 9 basically recite the additional limitation(s) of claim 2. Therefore, claim 9 is rejected for the same reason(s) as claim 2.
As per claim 16:
Claim 16 essentially recites the same limitations of claim 1. Therefore, claim 16 is rejected for the same reasons as claim 1.

Claims 1-2, 8-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable Kudaravalli et al. (U.S. 2018/0095752), in view of Lai et al. (U.S. 2017/0177343), in view of Comparan et al. (U.S. 2014/0281402).
As per claim 1:
Kudaravalli and Lai disclosed a computer-implemented method comprising: 
receiving, by a processor, a plurality of instructions at an instruction pipeline (Kudaravalli: Figure 1 elements 2 and 10, paragraph 35); 
performing, by the processor, a register rename within the instruction pipeline in response to the received plurality of instructions (Kudaravalli: Figure 1 element 14, paragraph 36), wherein the register rename includes:
mapping logical register names provided by a compiler into physical register names that are stored in physical register file (Lai: Figure 1 elements 102-104, paragraph 37)(Kudaravalli: Figure 1 elements 6 and 14-16, paragraphs 35-36)(Lai disclosed that the processor receives compiled code. The combination results in the instruction cache of Kudaravalli receiving compiled code. The register rename stage maps architectural registers (i.e. logical register name) to physical registers in the physical register file.);
determining, by the processor, that two of the plurality of instructions, comprising a first instruction and a second instruction, can be fused after the register rename when the two of the plurality of instructions have the same target register and no intermediate instruction exists that uses the target register (Lai: Figure 6 element 601, paragraph 45)(Kudaravalli: Figures 1 and 4 elements 18, 40, and 60-66, paragraphs 37, 53-55, and 58-60)(Lai disclosed the fusion of two instructions targeting the same target register with no intermediate reads. The combination allows for the two add instructions being fused 
fusing, by the processor, the two instructions that can be fused based on the determination to alter the second instruction into a fused instruction by combining the first instruction with the second instruction (Lai: Figure 6 element 601, paragraph 45)(Kudaravalli: Figures 1 and 4 elements 18, 40, and 60-66, paragraphs 37, 53-55, and 58-60)(The combination allows for the two add instructions being fused together are writing to the same destination register without intermediate reads. Add instruction 62 is modified and fused with add instruction 60 to include source registers R1-2.); 
eliminating, by the processor, the first instruction (Kudaravalli: Figures 1 and 4 elements 18, 40, and 60-66, paragraphs 37, 53-55, and 58-60)(Add instruction 62 is modified and fused with add instruction 60 to include source registers R1-2. As part of the fusion, original add instructions 60-62 are removed from issuing.); and 
performing, by the processor, an execution stage within the instruction pipeline to execute the plurality of instructions, including the fused instruction (Kudaravalli: Figure 1 element 120, paragraph 38).
The advantage of fusing instructions, including instructions targeting the same destination register, is that instruction code can be reduced and processor performance increased. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the instruction fusion policies of Lai into the fused instructions of Kudaravalli for the advantages of reduced code size and increased 
Kudaravalli and Lai failed to teach wherein the register rename includes: performing a dependence cross-check of each instruction to determine whether a younger instruction depends on an older instruction.
However, Comparan combined with Kudaravalli and Lai disclosed wherein the register rename includes: performing a dependence cross-check of each instruction to determine whether a younger instruction depends on an older instruction (Comparan: Figure 5 element 506, paragraph 69)(Kudaravalli: Figure 1 element 14, paragraph 36)(Comparan disclosed a register renaming stage that includes both register renaming and dependency cross-checking capabilities. The combination implements the dependency checking capabilities of Comparan into the register rename stage of Kudaravalli.).
The advantage of performing dependency checking is that younger instructions that depend upon older instructions can be properly executed in an out-of-order processor. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the dependency checking of Comparan within the register renaming logic of Mylius for the advantage of ensuring proper and correct instruction execution.
As per claim 2:
Kudaravalli, Lai, and Comparan disclosed the computer-implemented method of claim 1, wherein the fused instruction is executed in a number of clock cycles that are less than a number of clock cycles for executing each instruction of the one or more fused instruction separately (Kudaravalli: Figures 1 elements 20 and 60-64, paragraphs 
As per claim 8:
Claim 8 essentially recites the same limitations of claim 1. Claim 8 additionally recites the following limitations:
a memory having computer readable instructions (Kudaravalli: Figure 1 element 4, paragraph 35); and
one or more processors for executing the computer readable instructions (Kudaravalli: Figure 1 element 2, paragraph 35).
As per claim 9:
The additional limitation(s) of claim 9 basically recite the additional limitation(s) of claim 2. Therefore, claim 9 is rejected for the same reason(s) as claim 2.
As per claim 16:
Claim 16 essentially recites the same limitations of claim 1. Therefore, claim 16 is rejected for the same reasons as claim 1.

Response to Arguments
The arguments presented by Applicant in the response, received on 3/5/2021 are considered persuasive.
Applicant argues  for claims 1, 8, and 16:
“Mylius discloses merging a plurality of single-destination instructions into a single multi- destination operation, it does not disclose the amended claim 

This argument is found to be persuasive for the following reason. The examiner agrees that the Mylius, Lai, and Kudaravalli references failed to teach the newly claimed limitation of a register renamer performing dependency checking. However, a new ground of rejection has been given due to the amendment.
The examiner notes a potential amendment that could be made to likely overcome the references used in the rejections above. The current amendments include performing dependency checks, but don’t specifically state that the dependency check information is used later for potential instruction fusing (as discussed in paragraphs 39-40 of the specification). The newly found Comparan reference discusses a rename stage performing dependency checks, but doesn’t perform fusion or merging of instructions based on dependency checks. In addition, Kudaravalli discusses fusion detection logic being implemented in a predecode stage (paragraph 60. This would additionally provide for a lack of motivation to add dependency checking within a rename stage for the purpose of instruction fusion.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183